Opinion by
Kao, C.J.
In accordance with stipulation of counsel that the items marked “A” consist of hose nozzles, wholly or in chief value of brass, similar in all material respects to those the subject of United States v. Lipman's (52 CCPA 59, C.A.D. 859), the claim at 15 percent under the provision in paragraph 339, as modified by T.D. 51802, for brass household utensils or, depending upon the date of entry, at 14,13%, or 12% percent under said paragraph, as modified by T.D. 54108, was sustained. The items marked “B,” stipulated to be the same as those involved in said C.A.D. 859, except that the component material of chief value of the merchandise herein is zinc, were held dutiable at 20 percent under the provision in said paragraph 339, as modified by T.D. 51802, for household utensils, wholly or in chief value of other base metal, other than brass, or, depending upon the date of entry, at 19, 18, or 17 percent under said paragraph, as modified by T.D. -54108, as claimed.